DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to the Claims

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13-24 is/are rejected under 35 U.S.C. 102a2 as being anticipated by any Hall et al. (US 2008/0088172, 2008/0035386, 7992945, 7387345).
All the Hall et al. disclose a cutting assembly configured to be coupled to a drum that is rotatable about an axis, the cutting assembly comprising:


a sleeve including a sleeve shank, a flange, and a sleeve bore, the sleeve bore extending through the flange and at least partially through the sleeve shank, the sleeve shank including a continuous outer surface extending circumferentially about a longitudinal axis of the sleeve shank, the sleeve shank positionable within the block bore;
a step positioned on one of the inner surface of the block bore and the continuous outer surface of the sleeve shank; and
a protrusion positioned on the other of the inner surface of the block bore and the continuous outer surface of the sleeve shank, the protrusion engaging the step to maintain the sleeve shank within the block bore (see the marked up Figure below.  It should be noted that all the cited drawing Figures are annotated in a similar fashion but are not shown since they result in unnecessary duplication.  See Figs. 8, 10; Figs. 2, 6;  Figs. 3a, 10; Figs. 6, 12 respectively)
Re claim 2, wherein the protrusion is a sleeve protrusion positioned on the continuous outer surface of the sleeve shank, wherein the inner surface of the block bore includes a block protrusion having the step, wherein the block protrusion includes an inner diameter and the sleeve protrusion includes an outer diameter, and wherein the outer diameter is greater than the inner diameter. See Figs. 8, 10; Figs. 2, 6;  Figs. 3a, 10; Figs. 6, 12 respectively).


Re claim 3, wherein the sleeve protrusion slides past the block protrusion as an interference fit during installation of the sleeve to the block.
See Figs. 8, 10; Figs. 2, 6;  Figs. 3a, 10; Figs. 6, 12 respectively)
Re claim 4, wherein the sleeve forms a clearance fit with the block bore after the sleeve protrusion slidably engages the block protrusion.
See Figs. 8, 10; Figs. 2, 6;  Figs. 3a, 10; Figs. 6, 12 respectively)
Re claim 5, wherein the sleeve forms a clearance fit with the block bore before the sleeve protrusion slidably engages the block protrusion.
See Figs. 8, 10; Figs. 2, 6;  Figs. 3a, 10; Figs. 6, 12 respectively)
Re claim 6, wherein the protrusion is a sleeve protrusion positioned on the continuous outer surface of the sleeve shank, wherein the inner surface of the block bore includes a block protrusion having the step, wherein the sleeve shank includes a recess positioned between the sleeve protrusion and the flange along the longitudinal axis of the sleeve shank, and wherein the recess receives the block protrusion.
See Figs. 8, 10; Figs. 2, 6;  Figs. 3a, 10; Figs. 6, 12 respectively)
Re claim 7, wherein the inner surface of the block bore includes a portion, wherein the block protrusion is located between the portion and the leading surface along the block axis, and wherein the portion receives the sleeve protrusion.
See Figs. 8, 10; Figs. 2, 6;  Figs. 3a, 10; Figs. 6, 12 respectively)

Re claim 8, wherein the inner surface of the block bore includes a block protrusion having the step, wherein the block protrusion includes a constant inner diameter along the block axis.
See Figs. 8, 10; Figs. 2, 6;  Figs. 3a, 10; Figs. 6, 12 respectively)
Re claim 9, wherein the block protrusion angularly extends 360-degrees about the block axis.
See Figs. 8, 10; Figs. 2, 6;  Figs. 3a, 10; Figs. 6, 12 respectively)
Re claim 10, wherein the protrusion is a sleeve protrusion positioned on the continuous outer surface of the sleeve shank, wherein the sleeve protrusion includes a constant outer diameter along the longitudinal axis.
See Figs. 8, 10; Figs. 2, 6;  Figs. 3a, 10; Figs. 6, 12 respectively)
Re claim 11, wherein the sleeve protrusion angularly extends 360-degress about the longitudinal axis. See Figs. 8, 10; Figs. 2, 6;  Figs. 3a, 10; Figs. 6, 12 respectively)
Re claim 13, further comprising a bit including a tip, a bit shank, and a shoulder position between the tip and the bit shank, wherein the bit shank is positioned within the sleeve bore, and wherein the shoulder abuts the flange of the sleeve.
See Figs. 8, 10; Figs. 2, 6;  Figs. 3a, 10; Figs. 6, 12 respectively)
Re claims 14-24, see discussion above with regards to claims 1-11, 13 since the claims mirror each other.





    PNG
    media_image1.png
    558
    941
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claim(s) 1,14,20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051.  The examiner can normally be reached on M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS
3/13/2021